DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it begins with the phrase “Disclosed herein,” i.e., a phrase that can be implied.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 25 recites “wherein the compound is a multiple charged cationic compound having 3 or more positive charges.” This is a range with an unbounded upper limit, and, therefore, encompasses a number of positive charges so inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for 100 positive charges or 300 positive charges (increasable ad nauseam), even though these amounts are encompassed in the claimed range.
i.	Dependent claim 40 is further rejected as reciting “wherein the compound has at least 4, 5, 6, 7, 8, 10, 15, 20 or 30 positive charges.”  This range also is a range with an unbounded upper limit, and, therefore, encompasses a number of positive charges so inconceivably high that it cannot reasonably be possible in the present invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 25 recites “wherein the compound is a multiple charged cationic compound having 3 or more positive charges.”  This is a range with an unbounded upper limit, and, as such, it is unclear as to the extent of the number of positive charges Applicant is intending to seek patent protection of; as such, the claim is rendered indefinite.
i.	Dependent claim 40 is further rejected as reciting “wherein the compound has at least 4, 5, 6, 7, 8, 10, 15, 20 or 30 positive charges.”  This is also a range with an unbounded upper limit, and, as such, it is unclear as to the extent of the number of positive charges Applicant is intending to seek patent protection of.
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 28 recites “wherein R6 is a C2-C12 aromatic alkyl.”  Independent claim 25, upon which claim 28 depends, however, recites wherein R6 is a C1-C10 alkyl group.  Therefore, it is unclear as to how R6 can be a C2-C12 aromatic alkyl as instantly claimed.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 29 recites “wherein R6 is a CH2-C6H6.”  Independent claim 25, upon which claim 29 depends, however, recites wherein R6 is a C1-C10 alkyl group.  Therefore, it is unclear as to how R6 can be CH2-C6H6 as instantly claimed since such is not a C1-C10 alkyl group as is required by independent claim 25.
Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 40 recites the broad recitation at least 4, and the claim also recites at least 30 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28 and 29 are each rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
i.	Claim 28 recites “wherein R6 is a C2-C12 aromatic alkyl.”  
ii.	Claim 29 recites “wherein R6 is a CH2-C6H6.”  
Independent claim 25, upon which each of claims 28 and 29 depend, however, recites wherein R6 is a C1-C10 alkyl group.  As such, claims 28 and 29 fail to further limit that which was claimed by independent claim 25 since each of claims 28 and 29 appear to require an R6 that is outside of that which it is previously required to be by independent claim 25, upon which claims 28 and 29 depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25, 27 and 30-44 are rejected under 35 U.S.C. 103 as being unpatentable over Agashe et al. (US 2017/0233643) in view of Zhang et al. (Controllable Self-Assembly of Amphiphilic Dendrimers on a Silica Surface: The Effect of Molecular Topological Structure and Salinity).
With respect to independent claim 25, Agashe et al. discloses a composition for stabilizing swellable clays and/or reducing formation of sludge in a subterranean formation (abstract) comprising: a compound that is a multiple charged cationic compound ([0025]) and one or more clay treatment composition agents ([0021], wherein clay stabilizers are disclosed), wherein the compound is a multiple charged cationic compound ([0025]); wherein the clay treatment composition stabilizes swellable clays or reduces formation of sludge, or both (abstract).
Agashe et al. discloses wherein the compound of the clay treatment composition adsorbs to the surface of the clays and fines in the formation to prevent their swelling and migration, wherein the adsorption relates to the ability of the surfactant to irreversibly bind to the clay surface and make the surface hydrophobic ([0024]).  The reference additionally suggests wherein the clays treated include those of the smectite group and fines capable of migrating when disturbed, such as silica; such fines can cause major problems as they swell/migrate in the presence of water ([0002]).  The reference, however, fails to disclose wherein the cationic compound is a multiple charged cationic compound derived from an aza-Michael Addition Reaction according to the formula as claimed.  
Zhang et al. teaches multiple charged cationic compounds having 3 or more positive charges (Figure 1) that form ordered assemblies spontaneously on solid surfaces and are excellent in many fields; they are further suggested to have remarkable aggregation behavior through hydrophobic interactions that can exhibit self-assembly performance (Introduction).  They are further shown to have tunable self-assembling properties that provide for an adsorption layer at silica-water interfaces, which is suggested to be applicable in many fields, including those that encounter ground water and sea-water (3.5 Salinity Effect on the Adsorption of GnQPAMC at the Silica Surface).  It is additionally suggested that flattened films with pores of all sizes and thicknesses on the nanometer scale can be formed at such silica-water interfaces (4. Conclusions).  The Examiner additionally notes Zhang et al. teaches the compound as derived from a reaction (2. Materials and Methods, wherein it is noted the preparation procedures are presented in the Supporting Information, also included with this Office Action) and meeting the claimed criteria set forth therein (Figure 1).
Since Agashe et al. discloses the use of a cationic compound that can adsorb to the surface of the clays and fines, i.e., silica, to prevent their swelling and migration in the presence of water and can further render the surface hydrophobic ([0024]) and Zhang et al. teaches a compound according to the formula as claimed that can be used to adsorb onto a silica surface at a silica-water interface, wherein it is additionally suggested such surfaces may include those contacted by ground water, sea water, etc., wherein factors such as pH, temperature and salinity are to be considered when regulating adsorption behavior, it would have been obvious to one having ordinary skill in the art to try a compound as suggested by Zhang et al. as the surfactant in the method of Agashe et al. in order to provide a compound that can adsorb onto a silica containing surface, i.e., clay containing formation, so as to render such a surface hydrophobic and thereby stabilize the clays therein.  
With respect to dependent claim 27, Zhang et al. teaches wherein R4 and R5 are independently CH3 (Figure 1).
With respect to depending claims 30-32, Zhang et al. teaches the polyamine as claimed (Supporting Information).
With respect to depending claim 33, Zhang et al. Zhang et al. fails to explicitly teach the molecular weight of the polyamine; the Examiner notes, however, the reference does appear to suggest a polyamine corresponding to that which is disclosed by Applicant in the instant specification.  As such, it would seem obvious to one having ordinary skill in the art to employ such a polyamine that has an average molecular weight that falls within the range as claimed since it has been held “Products of identical chemical composition cannot have mutually exclusive properties.”  Additionally, due to the absence of evidence of the criticality of the molecular weight thereof, as exemplified by the broadened molecular weight range claimed of 60 to about 2,000,000 Da, one having ordinary skill in the art would recognize an optimal molecular weight of the polyamine as falling within the range as claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to depending claim 34, Zhang et al. teaches each of compound’s formula components as claimed (Figure 1, Supporting Information).
With respect to depending claim 35, Zhang et al. teaches the counter ion as claimed (Figure 1, wherein at least bromide is disclosed).
With respect to depending claim 36, Zhang et al. teaches R3 as claimed (Supporting Information).
With respect to depending claim 37, Zhang et al. teaches the carbonyl as claimed (Supporting Information).
With respect to depending claim 38, Zhang et al. fails to explicitly teach the molecular weight of the polyamine; the Examiner notes, however, the reference does appear to suggest a polyamine corresponding to that which is disclosed by Applicant in the instant specification.  As such, it would seem obvious to one having ordinary skill in the art to employ such a polyamine that has a molecular weight that falls within the range as claimed since it has been held “Products of identical chemical composition cannot have mutually exclusive properties.”  Additionally, due to the absence of evidence of the criticality of the molecular weight thereof, as exemplified by the broadened molecular weight range claimed, one having ordinary skill in the art would recognize an optimal molecular weight of the polyamine as falling within the range as claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to depending claim 39, Zhang et al. teaches wherein the compound is a mixture of at least two multiple charged cationic compounds (Figure 1).  Although silent to the molecular weight thereof, since Zhang et al. suggests a compound corresponding to the formula instantly claimed, it would have been obvious to provide for one having a molecular weight within the range as claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to depending claim 40, Zhang et al. teaches wherein the compound has at least 4 positive charges (Figure 1).
With respect to depending claim 41, Zhang et al. teaches a compound according to the formula as claimed, with the exception of the counter ion for Y (see Figure 1).  The Examiner notes Zhang et al. teaches bromide as the counter ion while the instant claims require chlorine.  It is the position of the Office that the replacement of bromide with a counter ion of chloride would be considered an obvious to one having ordinary skill in the art as chloride ions are well established counter ion alternatives to bromide and thus obvious variants thereto.
With respect to depending claim 42, Zhang et al. suggests wherein the compound is soluble in water (2.1 Materials, wherein a solution thereof in water is prepared).
With respect to depending claim 43, Agashe et al. discloses wherein the clay treatment composition further comprises a carrier as claimed ([0022]) and/or wherein the clay treatment composition further comprises one or more additional functional ingredients as claimed ([0021]).
With respect to depending claim 44, Agashe et al. discloses wherein the treatment fluid may include 0.1 to about 5 weight percent of the cationic surfactant ([0034]).  When considering the surfactant of Zhang et al. for use in the method of Agashe et al., one having ordinary skill would recognize the optimal amount thereof to employ since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/652728 (‘728 herein) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and those of ‘728 provide for provide for a composition comprising a treatment agent and a compound according to the criteria as instantly claimed.  With further regard to the instantly claimed “wherein the treatment composition stabilizes swellable clays, reduces formation of sludge, or both,” the Examiner notes ‘728 provides for wherein the water clarification composition reduces turbidity of the water system, and, further, suggests the same compound as instantly claimed.  As such, since ‘728 discloses the same composition as claimed, the effects thereof would be expected to act in the same manner as claimed, i.e., at least reduce the formation of sludge.  If there is any difference between the composition of ‘728 and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102.” See MPEP 2112(111) and In re Best, 562 F2d at 1255, 195 USPQ at 433.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of copending Application No. 17/304041 (“041 herein) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claim 25 and claim 32 of ‘041 provide for a fouling control agent and a compound according to the formula instantly claimed; both the instant application and ‘041 further suggests a fouling control agent therein, i.e., clay treatment agent for reduction of formation sludge of the instant application, and, as such, the instant claims are considered to be obvious over ‘041.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The Examiner notes, any rewriting of the independent claim must include appropriate corrections to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) thereof, as set forth in this Office action.  
The Examiner further notes the double patenting rejections must also be addressed.
Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0062187 discloses dicationic compounds produced from an aza-Michael Addition Reaction used for mitigating corrosion in water systems.  The reference, however, fails to disclose 3 or more positive charges as instantly claimed, as well as the addition of one or more clay treatment agents to the composition.
WO 2016/205513 discloses structured copolymers corresponding to the formula as instantly claimed and used in breaking an emulsion produced from a subterranean formation.
CN 103288672A (cited and provided by Applicant with IDS filed 06/05/20 in parent application) discloses a compound derived from a Michael Addition Reaction that corresponds to the formula as claimed that can be used in oilfield development, such as tertiary oil recovery.  The reference fails to explicitly provide for the use thereof in clay stabilization methods.
CN 105523956A (cited and provided by Applicant with IDS filed 02/24/20 in parent application) discloses a Michael addition reaction product of a dendritic tetrameric quaternary ammonium salt corresponding to the formula instantly claimed that is used in oil field development, such as tertiary oil recovery methods.  The reference fails to provide any further details with respect thereto and thus fails to disclose the use thereof in clay stabilization.
US 4,166,894 discloses ionene polymer compositions useful as corrosion inhibitors.
US 2006/0289164 discloses a clay stabilizer that inhibits swelling of clay, wherein it is noted a tetraethylene pentamine having multiple cationic sites and a relatively large structure with limited mobility may be used as in drilling fluids ([0051]).
US 2018/0118999 discloses multiple cationic site polymers as used as permanent clay stabilizers ([0006]).
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
09/04/22